Matter of Cumberbatch (2014 NY Slip Op 07079)





Matter of Cumberbatch


2014 NY Slip Op 07079


Decided on October 16, 2014


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2014
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Rolando T. Acosta,	Justice Presiding,
Rosalyn H. Richter
Sallie Manzanet-Daniels
Paul G. Feinman
Judith J. Gische,	Justices.


M-3744 

[*1]In the Matter of Lawrence S. Cumberbatch, (admitted as Lawrence St. Clair Cumberbatch), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Lawrence S. Cumberbatch, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Lawrence S. Cumberbatch, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 25, 1973.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Jun H. Lee, of counsel), for petitioner.
No appearance for respondent.


PER CURIAM


Respondent Lawrence S. Cumberbatch was admitted to the practice of law in the State of New York by the Second Judicial Department on April 25, 1973, under the name Lawrence St. Clair Cumberbatch. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee moves for an order pursuant to the Rules of the Appellate Division, First Department, 22 NYCRR 603.4(e)(1)(i), immediately suspending respondent from the practice of law until further order of this Court based upon his failure to cooperate with the Committee's investigation of allegations of professional misconduct which immediately threatens the public interest.
Respondent's client filed a complaint with the Committee, alleging that respondent neglected her landlord-tenant case. The client further alleged that, after she paid respondent $1,000 to work on a bankruptcy case, respondent informed her that he could not handle the case because he was not a bankruptcy lawyer. She requested a refund of the $1,000, but respondent never returned the funds.
After the Committee initially contacted respondent, respondent submitted an answer generally denying his client's allegations. The Committee then requested respondent provide a chronology of the work he performed on behalf of the client along with any documents in support. When no response was received, the Committee made numerous attempts to contact respondent, including serving a subpoena requiring respondent's appearance for a deposition. Respondent failed to appear, and did not contact the Committee.
The Committee now seeks to immediately suspend respondent from the practice of law based upon his non cooperation. Although served with this motion, respondent has not responded.
Pursuant to 22 NYCRR 603.4(e)(1)(i), this Court may temporarily suspend from the practice of law an attorney who is the subject of an investigation by the Committee, pending consideration of charges, upon a finding that the respondent is guilty of professional misconduct that immediately threatens the public interest. Such a finding may be made based upon the attorney's failure "to comply with any lawful demand of this court or the Departmental Disciplinary Committee made in connection with any investigation. . . ."
Although respondent submitted an answer to the complaint, he has not cooperated with the Committee in its ongoing investigation, and failed to appear for a deposition as ordered by a judicial subpoena. In addition, he has defaulted on this motion. Such conduct demonstrates a willful noncompliance with the Committee's investigation and warrants his immediate suspension (see Matter of Anyikwa, 109 AD3d 76 [1st Dept 2013]; Matter of Millstone, 88 AD3d 283 [1st Dept 2011]).
Accordingly, the Committee's motion should be granted and respondent suspended from the practice of law pursuant to 22 NYCRR 603.4(e)(1)(i), effective immediately, until such time as the disciplinary matters pending before the Committee have been concluded and until the further order of this Court.
All concur.
Order filed [October 16, 2014].Acosta, J.P., Richter, Manzanet-Daniels, Feinman, and Gische, JJ.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, until such time as disciplinary matters pending before the Committee have been concluded, and until further order of this Court. Opinion Per Curiam. All concur.